Name: COMMISSION REGULATION (EC) No 2392/97 of 1 December 1997 amending Regulation (EC) No 2367/97 determining the world market price for unginned cotton and the rate for the aid
 Type: Regulation
 Subject Matter: plant product;  Europe;  prices;  economic geography;  economic policy
 Date Published: nan

 2. 12. 97 [ EN Official Journal of the European Communities L 330/ 15 COMMISSION REGULATION (EC) No 2392/97 of 1 December 1997 amending Regulation (EC) No 2367/97 determining the world market price for unginned cotton and the rate for the aid HAS ADOPTED THIS REGULATION: Article 1 1 . The world market price for unginned cotton as indi ­ cated in Article 3 of Regulation (EC) No 1554/95 is set at ECU 36,155 per 100 kilograms. 2 . Advance payment of the aid as indicated in Article 5 (3) of Regulation (EC) No 1554/95 shall be at the rate of:  ECU 31,239 per 100 kilograms in Spain , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece , and in particular paragraphs 3 and 10 of Protocol 4 on cotton , as last amended by Council Regulation (EC) No 1 553/95 ('), Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 (2) laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 , as amended by Regulation (EC) No 1584/96 f), and in particular Articles 3 , 4 and 5 thereof, Whereas an error has been discovered in Commission Regulation (EC) No 2367/97 (4); whereas the Regulation in question should therefore be corrected,  ECU 37,298 per 100 kilograms in Greece,  ECU 70,145 per 100 kilograms in other Member States . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 30 . 6. 1995, p. 45 . (2) OJ L 148 , 30 . 6 . 1995, p. 48 . (3) OJ L 206, 16 . 8 . 1996, p. 16 . (4 OJ L 329, 29 . 11 . 1997, p . 11 .